To compel respondent to proceed with a preliminary examination.
Granted February 20, 1889.
Held, that justices of the peace of Bay City may exercise concurrent jurisdiction with the police justices in the apprehension and examination of persons charged with offenses not cognizable by justices of the peace, under the general statute, and that so much of Act No. 435, Local Acts of 1887, as attempts to deprive them of such power is unconstitutional. Citing People vs. Pond, 67 M., 97; Perrot vs. Pierce, 75 M., 578.